Citation Nr: 1234672	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-22 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1956 to September 1958.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina on behalf of the RO in Newark, New Jersey.  Jurisdiction of this case belongs to the RO in Newark, New Jersey.

In June 2012 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Newark, New Jersey.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that further development, including affording the Veteran a VA examination, is needed prior to adjudication by the Board.

The Veteran asserts that he has PTSD as a result of witnessing a fatality while undergoing airborne training during service.  The fatality, according to the Veteran, essentially resulted from a soldier being tangled in the back of a plane due to a static line malfunction during airborne training.

A November 1957 service treatment record noted that the Veteran appeared very anxious and had been under considerable situational tension.  He was advised to see a psychiatrist.  The Veteran indicated that he had nervous trouble at the time of his separation from service.

While VA records reflect a diagnosis of PTSD, the records do not appear to link such a diagnosis to any specific stressor or incident.  In a letter received in June 2009 the Veteran's first wife stated that in the spring of 1957 she and other wives had been invited to watch a portion of airborne training and had seen a soldier caught and dangling from a plane.  In a statement received in June 2009 the Veteran's service comrade stated that he had learned about a fatality in April 1957 that had resulted from a soldier having an accident during airborne training.

Based on the foregoing, the Board finds that a VA examination is necessary prior to adjudicating the issue on appeal.  As such, the Board finds that the Veteran should be afforded VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the June 2012 Board hearing the Veteran stated that he was receiving ongoing treatment for his PTSD at the Lyons VAMC.  Such records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to psychiatric treatment or examination of the Veteran from May 2010 and associate them with the record.

2.  The Veteran should be scheduled for a VA psychiatric examination to identify all current psychiatric disabilities and to provide an opinion as to whether any current psychiatric disability, including PTSD, is at least as likely as not (i.e., 50 percent or greater probability) related to his service in the military, to include the claimed inservice airborne training incident reported by the Veteran.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If PTSD related to service is diagnosed, the examiner must indicate the specific stressor supporting the PTSD diagnosis.

3.  The AOJ should then readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be aff
orded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


